AB:AXB

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

IN THE MATTER OF THE SEARCH OF THE
BASEMENT, THE FIRST FLOOR, AND SO
MUCH OF THE SECOND FLOOR OF THE
PREMISES KNOWN AS 590 EDGEGROVE
AVENUE, STATEN ISLAND, NEW YORK
10312, AS IS OCCUPIED BY KAREN
DIAMOND

 

 

TO BE FILED UNDER SEAL

APPLICATION FOR A SEARCH
WARRANT FOR A PREMISES AND
ELECTRONIC DEVICES

FOUND THEREIN

No. 18 MJ 938

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FORA
WARRANT TO SEARCH AND SEIZE

I, AMANDA YOUNG, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the basement, the first floor, and so much of

the second floor of the premises known as 590 Edgegrove Avenue, Staten Island, New York

10312 (collectively, the “PREMISES”), further described in Attachment A, for the things

described in Attachment B.

2. I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and have

been since March 2017. Since October 2017, I have been assigned to a Crimes Against Children

squad. I have been assigned to investigate violations of criminal law relating to the sexual

exploitation of children. I have gained expertise in this area through training in classes and daily
work related to conducting these types of investigations. As part of my responsibilities, I have
been involved in the investigation of multiple child pornography cases. Among other things, I
have conducted or participated in surveillance, the execution of search warrants, and the review
of electronic evidence, including reviewing thousands of photographs depicting children (less
than eighteen years of age) being sexually exploited by adults. Through my experience in these

investigations, I have become familiar with methods of determining whether a child is a minor.

3. Based on the following paragraphs, I submit that there is probable cause to search
the PREMISES for evidence of the possession, access with intent to view, transportation, receipt,
distribution and reproduction of sexually explicit material relating to children, in violation of

Title 18, United States Code, Sections 2252 and 2252A.

4. I have personally participated in the investigation of the offenses discussed below.
I am familiar with the facts and circumstances of this investigation from: my personal
participation in the investigation, my review of documents, my training and experience, and
discussions I have had with other law enforcement personnel concerning the creation,
distribution, and proliferation of child pornography. Additionally, statements attributable to

individuals herein are set forth in sum and substance and in part.

5. This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.
PROBABLE CAUSE

Bittorrent Peer to Peer File Sharing

6. Peer to Peer (“P2P”) file sharing is a method of communication available to
Internet users through the use of special software. Computers linked together through the
Internet using this software form a network that allows for the sharing of digital files between
users on the network. A user first obtains the P2P software, which can be downloaded from the
Internet. In general, P2P software allows the user to set up file(s) on a computer to be shared
with others who are running compatible P2P software. Bittorrent is one type of P2P software,
which sets up its searches by keywords, typically on torrent websites. Bittorrent programs are

typically free to download and are used to exchange files between computer users.

7. A user can use the software to perform a keyword search over the Internet. The
results of a keyword search are displayed to the user via a website. The website itself does not
contain the actual files intended to be shared, but instead provides a “torrent” file. A torrent is a
small file that describes the files to be shared and provides details allowing the user to identify
which of the available files he or she may wish to access. The user then selects which torrent
file(s) from among the results to download. This torrent file contains download instructions for
the user to download the file(s) referenced in the torrent that he/she wishes to access. The file
can be downloaded through a direct connection between the computer requesting the file(s) and
the computer(s) sharing the file(s). For example, a person interested in obtaining child
pornography images could open the Bittorrent website on his/her computer and conduct a

keyword search for files using a term such as “preteen sex.” The results of the search would then
be returned to the user’s computer and displayed on the torrent site. The user then selects a
torrent from among the results displayed corresponding to the file(s) he/she wants to download.
Once the torrent file is downloaded, a previously-installed Bittorrent program is used to access
the file content. The torrent file provides the set of instructions that the Bittorrent program needs
to find the files identified in the torrent file. The file(s) are then downloaded directly from the
sharing computer(s). The downloaded file(s) are stored in an area designated by the user and/or

the software. The downloaded file(s) will remain in that location until moved or deleted.

8. P2P file sharing allows multiple files to be downloaded in parallel. This means
that the user can download more than one file at a time. In addition, a user may download parts
of one file from more than one source computer at a time. For example, a Bittorrent user
downloading an image file may actually receive parts of the image from multiple computers.

This speeds up the time it takes to download the file.

9. A P2P file transfer is assisted by reference to an IP address. This address is
unique to a particular computer or router during an online session. The IP address provides a

unique location, making it possible for data to be transferred between computers.

10. The computer running the file sharing application, in this case a Bittorrent
application, has an IP address assigned to it while it is connected to the Internet. Bittorrent users
are able to see the IP address of any computer system sharing files with or receiving files from
them. When investigating subjects who share or access child pornography via P2P applications,
investigators log the IP address that has sent them files or information regarding files being

shared. Investigators can then search public records that are available on the Internet to
determine the Internet service provider who has been assigned that IP address. Based upon the
IP address assigned to the computer sharing files, subscriber information can be obtained from

the internet service provider.

The Investigation

11. On or about May 5, 2018, a FBI Special Agent working in an undercover capacity
(the “Undercover Agent”), used a Bittorrent application via an Internet-connected computer
located within the FBI New York Division to conduct undercover investigations into the Internet
distribution and possession of child pornography. During this investigation, a computer that was
sharing child pornography was located on the Bittorrent file sharing network. The Undercover
Agent downloaded approximately 30 files associated with child pornography from IP address
100.33.35.174. The sharing client’s IP address was recorded along with the date and time of the
file transfer. The sharing client reported that it was using Bittorrent client software libtorrent,
version 1.2.0.0. Your Affiant reviewed the files downloaded. Several of these files, which are

available for the Court’s review, are described as follows:

a. Pthe 2013 4yo girl loves blowjob KITT Y-VIP090 is an approximate 1
minute and 33 second video of an approximate 4 year old female being orally
penetrated by an adult male penis.

b. pthe PedolandFrifam RCA-4 5yr girl Only the Best is an approximate 5
minute and 44 second video of an approximately 5 year old girl being digitally
penetrated, orally penetrated by an adult male penis, and vaginally penetrated
by an adult male penis.

c. (kinderkutje) (Pthc) FromVHS_8Yo Rape And Scream_!!! is an
approximately 53 minute video of an approximate 8 year old female being
digitally penetrated in her vagina and anus, orally penetrated by an adult male
penis, vaginally penetrated by an adult male tongue, and anally penetrated by
an adult male penis.
d. HMM - Melissa 7yrs set 5 - cum is an approximate 2 minute and 31 second
video of an approximate 7 year old being orally penetrated by an adult male
penis.

12. The Bittorrent application used by the FBI captures the IP address from which the
files were sent. All of the above files were downloaded from the IP address 100.33.35.174.
Open source database searches revealed the IP address 100.33.35.174 was registered to Verizon

Internet Services.

13. Based on a search of the IP Address in a law enforcement database, I learned that
between June 19, 2017, and August 12, 2018, the IP Address regularly shared files known to be

associated with child pornography and/or child erotica.

14. | Records obtained from Verizon by administrative subpoena show that on May 5,
2018, Verizon had assigned the IP address 100.33.35.174 to “590 Edgegrove Avenue, Staten

Island, New York 10312.” The name of the subscriber to the Verizon account is Karen Diamond.

The Premises

15. | The PREMISES is a multi-family home located on Edgegrove Avenue in Staten
Island. The building is made of red brick, is two stories tall with a detached tan garage/storage
shed and white balcony directly above the front door. The number 590 is directly to the right of
the front door in white lettering. There is a side door to the left of the building and a fenced in

back yard with the entrance to the fence near the side door.

16. The second story of the PREMISES is partitioned into two separate units. One of
those units is believed to be occupied by Andrea Tanzillo. In this regard, a search of Con Edison

records revealed that an open Con Edison account exists in the name of Andrea Tanzillo and
6
relates to one second-floor unit at the PREMISES. Furthermore, agents conducted a ruse at the
PREMISES and spoke to Karen Diamond, who confirmed that she rents out a unit on the second
floor of the PREMISES, which she believes utilizes an internet connection that is separate from

the connection used in the remainder of the house.

17. The basement, the first floor, and the remaining second-floor unit are all believed
to be occupied by Karen Diamond and her adult son. In this regard, a search of Con Edison
records revealed that an open Con Edison account exists in the name of Karen Diamond and
relates to the first floor of the PREMISES. During the conversation with agents described above,
Karen Diamond confirmed that she owns the basement, the first floor, and the portion of the

second floor of the PREMISES that is not occupied by Andrea Tanzillo.
TECHNICAL TERMS

18. | Based on my training and experience, I use the following technical terms to

convey the following meanings:

a. Computer: The term “computer” includes all types of electronic, magnetic,
optical, electrochemical, or other high speed data processing devices performing
logical, arithmetic, or storage functions, including desktop computers, laptops,
mobile phones, tablets, server computers, and network hardware, as well as
wireless routers and other hardware involved in network and Internet data

transfer.

b. IP Address: The Internet Protocol address (or simply “IP address”) is a unique

numeric address used by computers on the Internet. An IP address looks like a
7
series of four numbers, each in the range 0-255, separated by periods (e.g.,
121.56.97.178). Every computer attached to the Internet must be assigned an IP
address so that Internet traffic sent from and directed to that computer may be
directed properly from its source to its destination. Most Internet service
providers control a range of IP addresses. Some computers have static—that is,
long-term—lIP addresses, while other computers have dynamic—that is,

frequently changed—IP addresses.

c. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same

state.

d. Storage medium: A storage medium is any physical object upon which computer
data can be recorded. Examples include hard disks, RAM, floppy disks, flash

memory, CD-ROMs, and other magnetic or optical media.
NON-TECHNICAL TERMS

19. For the purposes of the requested warrant, the following non-technical terms have

the indicated meaning in this affidavit:

39 66

a. The terms “minor,” “sexually explicit conduct,” and “visual depiction” are

defined as set forth in Title 18, United States Code, Section 2256.
b. The term “child pornography” is defined in Title 18, United States Code, Section
2256(8), in pertinent part, as “any visual depiction, including any photograph,
film, video, picture, or computer or computer-generated image or picture, whether
made or produced by electronic, mechanical, or other means, of sexually explicit
conduct, where .. . the production of such visual depiction involves the use of a

minor engaging in sexually explicit conduct. . . .”!

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

 

20. As described above and in Attachment B, this application seeks permission to
search for records that might be found on the PREMISES, in whatever form they are found. One
form in which the records might be found is data stored on a computer’s hard drive or other
storage media. Thus, the warrant applied for would authorize the seizure of electronic storage

media or, potentially, the copying of electronically stored information, all under Rule

41(e)(2)(B).

21. Probable cause. 1 submit that if a computer or storage medium is found on the
PREMISES, there is probable cause to believe those records will be stored on that computer or

storage medium, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer files or

remnants of such files can be recovered months or even years after they have been

 

| See also Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002) (analyzing
constitutional validity of the definitions set forth in 18 U.S.C. § 2256(8)).
downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months or
years later using forensic tools. This is so because when a person “deletes” a file
on a computer, the data contained in the file does not actually disappear; rather,

that data remains on the storage medium until it is overwritten by new data.

. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space—that is, in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in

a “swap” or “recovery” file.

Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file
system data structures, and virtual memory “swap” or paging files. Computer
users typically do not erase or delete this evidence, because special software is
typically required for that task. However, it is technically possible to delete this

information.

10
d. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

22. Characteristics of Collectors of Child Pornography. I further submit that, given
the nature of the crimes under investigation, if a computer or storage medium is found on the
PREMISES, there is probable cause to believe those records will be stored on that computer or

storage medium, for the following additional reasons:

a. Based on my training and experience and conversations that I have had with other
federal agents and law enforcement officers, I know that child pornography is not
readily available in retail establishments. Accordingly, individuals who wish to
obtain child pornography do so usually by ordering it from abroad or by discreet
contact, including through the use of the Internet, with other individuals who have
it available or by accessing web sites containing child pornography. Child
pornography collectors often send and receive electronic mail conversing with
other collectors in order to solicit and receive child pornography.

b. I know that collectors of child pornography typically retain their materials and
related information for many years.

c. Lalso know that collectors of child pornography often maintain lists of names,
addresses, telephone numbers and screen names of individuals with whom they
have been in contact and who share the same interests in child pornography.

d. Accordingly, information in support of probable cause in child pornography cases

is less likely to be stale because collectors and traders of child pornography are

11
known to store and retain their collections and correspondence with other
collectors and distributors for extended periods of time.

Based on my experience, I know that persons who collect and distribute child
pornography frequently collect sexually explicit materials in a variety of media,
such as photographs, magazines, motion pictures, video tapes, books, slides
and/or drawings or other visual media that they use for their own sexual arousal
and gratification.

Further, based on my training, knowledge, experience, and discussions with other
law enforcement officers, I understand that, in the course of executing a search
warrant for the possession, transportation, receipt, distribution or reproduction of
sexually explicit material related to children, on numerous occasions officers have
recovered evidence related to the production of child pornography and/or child

exploitation.

Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence will be on any storage medium in the

PREMISES because:

a. Data on the storage medium can provide evidence of a file that was once on the

storage medium but has since been deleted or edited, or of a deleted portion of a

file (such as a paragraph that has been deleted from a word processing file).
12
Virtual memory paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active. Web browsers,
e-mail programs, and chat programs store configuration information on the
storage medium that can reveal information such as online nicknames and
passwords. Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other
external storage media, and the times the computer was in use. Computer file
systems can record information about the dates files were created and the
sequence in which they were created, although this information can later be

falsified.

As explained herein, information stored within a computer and other electronic
storage media may provide crucial evidence of the “who, what, why, when,
where, and how” of the criminal conduct under investigation, thus enabling the
United States to establish and prove each element or alternatively, to exclude the
innocent from further suspicion. In my training and experience, information
stored within a computer or storage media (e.g., registry information,
communications, images and movies, transactional information, records of
session times and durations, internet history, and anti-virus, spyware, and
malware detection programs) can indicate who has used or controlled the
computer or storage media. This “user attribution” evidence is analogous to the
search for “indicia of occupancy” while executing a search warrant at a residence.
The existence or absence of anti-virus, spyware, and malware detection programs

13
may indicate whether the computer was remotely accessed, thus inculpating or
exculpating the computer owner. Further, computer and storage media activity
can indicate how and when the computer or storage media was accessed or used.
For example, as described herein, computers typically contain information that
log: computer user account session times and durations, computer activity
associated with user accounts, electronic storage media that connected with the
computer, and the IP addresses through which the computer accessed networks
and the internet. Such information allows investigators to understand the
chronological context of computer or electronic storage media access, use, and
events relating to the crime under investigation. Additionally, some information
stored within a computer or electronic storage media may provide crucial
evidence relating to the physical location of other evidence and the suspect. For
example, images stored on a computer may both show a particular location and
have geolocation information incorporated into its file data. Such file data
typically also contains information indicating when the file or image was created.
The existence of such image files, along with external device connection logs,
may also indicate the presence of additional electronic storage media (e.g., a
digital camera or cellular phone with an incorporated camera). The geographic
and timeline information described herein may either inculpate or exculpate the
computer user. Last, information stored within a computer may provide relevant
insight into the computer user’s state of mind as it relates to the offense under

investigation. For example, information within the computer may indicate the

14
owner’s motive and intent to commit a crime (e.g., internet searches indicating
criminal planning), or consciousness of guilt (e.g., running a “wiping” program to
destroy evidence on the computer or password protecting/encrypting such
evidence in an effort to conceal it from law enforcement).

A person with appropriate familiarity with how a computer works can, after
examining this forensic evidence in its proper context, draw conclusions about

how computers were used, the purpose of their use, who used them, and when.

The process of identifying the exact files, blocks, registry entries, logs, or other
forms of forensic evidence on a storage medium that are necessary to draw an
accurate conclusion is a dynamic process. While it is possible to specify in
advance the records to be sought, computer evidence is not always data that can
be merely reviewed by a review team and passed along to investigators. Whether
data stored on a computer is evidence may depend on other information stored on
the computer and the application of knowledge about how a computer behaves.
Therefore, contextual information necessary to understand other evidence also

falls within the scope of the warrant.

Further, in finding evidence of how a computer was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium. For example, the presence or absence
of counter-forensic programs or anti-virus programs (and associated data) may be

relevant to establishing the user’s intent.

15
f. I know that when an individual uses a computer to possess, access with intent to
view, transport, receive, distribute or reproduce child pornography, the
individual’s computer will generally serve both as an instrumentality for
committing the crime, and also as a storage medium for evidence of the crime.
The computer is an instrumentality of the crime because it is used as a means of
committing the criminal offense. The computer is also likely to be a storage
medium for evidence of crime. From my training and experience, I believe that a
computer used to commit a crime of this type may contain: data that is evidence
of how the computer was used; data that was sent or received; notes as to how the
criminal conduct was achieved; records of Internet discussions about the crime;

and other records that indicate the nature of the offense.

24. Necessity of seizing or copying entire computers or storage media. In most cases,
a thorough search of a premises for information that might be stored on storage media often
requires the seizure of the physical storage media and later off-site review consistent with the
warrant. In lieu of removing storage media from the premises, it is sometimes possible to make
an image copy of storage media. Generally speaking, imaging is the taking of a complete
electronic picture of the computer’s data, including all hidden sectors and deleted files. Either
seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded
on the storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:

a. The time required for an examination. As noted above, not all evidence takes the

form of documents and files that can be easily viewed on site. Analyzing
16
evidence of how a computer has been used, what it has been used for, and who
has used it requires considerable time, and taking that much time on premises
could be unreasonable. As explained above, because the warrant calls for forensic
electronic evidence, it is exceedingly likely that it will be necessary to thoroughly
examine storage media to obtain evidence. Storage media can store a large
volume of information. Reviewing that information for things described in the
warrant can take weeks or months, depending on the volume of data stored, and

would be impractical and invasive to attempt on-site.

b. Technical requirements. Computers can be configured in several different ways,
featuring a variety of different operating systems, application software, and
configurations. Therefore, searching them sometimes requires tools or knowledge
that might not be present on the search site. The vast array of computer hardware
and software available makes it difficult to know before a search what tools or
knowledge will be required to analyze the system and its data on the Premises.
However, taking the storage media off-site and reviewing it in a controlled

environment will allow its examination with the proper tools and knowledge.

c. Variety of forms of electronic media. Records sought under this warrant could be
stored in a variety of storage media formats that may require off-site reviewing

with specialized forensic tools.

25. Nature of examination, Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

17
storage media that reasonably appear to contain some or all of the evidence described in the
warrant, and would authorize a later review of the media or information consistent with the
warrant. The later review may require techniques, including but not limited to computer-assisted
scans of the entire medium, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.

26. | Because several people share the PREMISES as a residence, it is possible that the
PREMISES will contain storage media that are predominantly used, and perhaps owned, by
persons who are not suspected of a crime. If it is nonetheless determined that that it is possible
that the things described in this warrant could be found on any of those computers or storage

media, the warrant applied for would permit the seizure and review of those items as well.”

27. Within 72 hours of the seizure of any computer devices, storage media, and
related electronic equipment, law enforcement personnel will determine whether there exists
articulable probable cause to believe that any of the seized items contain evidence, fruits, and
instrumentalities of violations of the subject offenses. If law enforcement personnel determines
that such articulable probable cause exists, the government will maintain possession of the seized

items for the duration of any resulting investigation. If law enforcement cannot determine

 

2 As a matter of practice, the FBI diligently reviews all electronic devices seized during
a search warrant. If the device appears to belong to an innocent third party, the FBI releases
the device as soon as the device has been imaged and has been confirmed to be “clean,” Le.,
does not contain any contraband or evidence of a crime. Until a given electronic device has
been examined, there is no way to determine whether it was used to facilitate the criminal
conduct under investigation or whether items relevant to the investigation have been
transferred to such device.

18
whether such articulable probable cause exists, law enforcement personnel will return the seized
items to the seized property owner within 72 hours or apply to the appropriate court within 72

hours for permission to retain the seized items for an additional period.
FORFEITURE

28. This application requests the issuance of a warrant under 21 U.S.C. § 853(f)
authorizing the seizure of property subject to forfeiture. This is appropriate because: (1) there is
probable cause to believe that the property to be seized would, in the event of conviction, be
subject to forfeiture, and (2) an order under 21 U.S.C. § 853(e) may not be sufficient to assure
the availability of the property for forfeiture. There is probable cause to believe that the property
to be seized would, in the event of conviction, be subject to forfeiture, because 18 U.S.C.

§ 2253(a) provides that the defendant’s interest in: (1) “any visual depiction” proscribed by

18 US.C. §§ 2252 and 2252A, among others, or any book, magazine, periodical, film, videotape,
or other matter which contains any such visual depiction, which was produced, transported,
mailed, shipped or received in violation of’ Chapter 18 of the United States Code; (2) “any
property, real or personal, constituting or traceable to gross profits or other proceeds obtained
from such offense”; and (3) “‘any property, real or personal, used or intended to be used to
commit or to promote the commission of such offense or any property traceable to such

property,” shall be forfeited to the United States.

 

19
Case 1:18-mj-00938-VMS Document1 Filed 10/03/18 Page 20 of 26 PagelD #: 20

CONCLUSION

29. I submit that this affidavit supports probable cause for a warrant to search the

PREMISES described in Attachment A and seize the items described in Attachment B.

REQUEST FOR SEALING

30. ‘It is respectfully requested that this Court issue an order sealing, until further
order of the Court, all papers submitted in support of this application, including the application
and search warrant. I believe that sealing this document is necessary because the items and
information to be seized are relevant to an ongoing investigation into the criminal organizations
as not all of the targets of this investigation will be searched at this time. Based upon my
training and experience, I have learned that online criminals actively search for criminal

affidavits and search warrants via the Internet, and disseminate them to other online criminals as

20
Case 1:18-mj-00938-VMS Document1 Filed 10/03/18 Page 21 of 26 PagelD #: 21

they deem appropriate, i.e., post them publicly online through the carding forums. Premature
disclosure of the contents of this affidavit and related documents may have a significant and

negative impact on the continuing investigation and may severely jeopardize its effectiveness.

Respectfully submitted,

Wes slor prs.

Amanda Young C) cA
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on October 3, 2018

Honorable Vera M. Scanlon
UNITED STATES MAGISTRATE JUDGE

 

21
Case 1:18-mj-00938-VMS Document1 Filed 10/03/18 Page 22 of 26 PagelD #: 22

ATTACHMENT A

Property to be searched

The property to be searched is 590 Edgegrove Avenue, Staten Island, New York (the
“PREMISES”). The PREMISES is a multi-family home located on Edgegrove Avenue in Staten
Island. The building is made of red brick, is two stories tall with a detached tan garage/storage
shed and white balcony directly above the front door. The number 590 is directly to the right of
the front door in white lettering. There is a side door to the left of the building and a fenced in
back yard with the entrance to the fence near the side door.

This warrant authorizes searching the basement, the first floor, and so much of the second
floor of the PREMISES as is occupied by Karen Diamond and/or her adult son. This warrant
does not authorize a search of that portion of the PREMISES that is occupied exclusively by

Andrea Tanzillo.
ATTACHMENT B

Property to be seized

ITEMS TO BE SEIZED FROM THE SUBJECT PREMISES, all of which constitute
evidence or instrumentalities of violations of Title 18, United States Code Sections 2252 and
2252A:

1. Images of child pornography and files containing images of child pornography and
records, images, information or correspondence pertaining to the possession, access with
intent to view, receipt and distribution of sexually explicit material relating to children, in
violation of Title 18, United States Code, Sections 2252 and 2252A, in any form
wherever they may be stored or found;

2. Books and magazines containing visual depictions of minors engaged in sexually explicit
conduct, as defined in 18 U.S.C. § 2256;

3. Originals, copies, and negatives of visual depictions of minors engaged in sexually
explicit conduct, as defined in 18 U.S.C. § 2256;

4, Motion pictures, films, videos, and other recordings of visual depictions of minors
engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256; and

5. Records, information or correspondence pertaining to the possession, access with intent
to view, transportation, receipt, distribution and reproduction of sexually explicit material
relating to children, as defined in 18 U.S.C. § 2256, including, but not limited to:

a. envelopes, letters, and other correspondence including, but not limited to,
electronic mail, chat logs, and electronic messages, establishing possession,
access to, or transmission through interstate or foreign commerce, including by
United States mail or by computer, of visual depictions of minors engaged in
sexually explicit conduct, as defined in 18 U.S.C. § 2256; and

b. books, ledgers, and records bearing on the production, reproduction, receipt,
shipment, orders, requests, trades, purchases, or transactions of any kind
involving the transmission through interstate or foreign commerce including by
United States mail or by computer of any visual depiction of minors engaged in
sexually explicit conduct, as defined in 18 U.S.C. § 2256.
10.

11.

12.

13.

14.

Billing and payment records, including records from credit card companies, PayPal and
other electronic payment services, reflecting access to websites pertaining to child

pornography.

Computer-related documentation, meaning any written, recorded, printed, or
electronically stored material that explains or illustrates the configuration or use of any
seized computer hardware, software, or related items.

Records evidencing occupancy or ownership of the SUBJECT PREMISES, including,
but not limited to, utility and telephone bills, mail envelopes, or addressed
correspondence.

Records or other items which evidence ownership or use of computer equipment found in
the SUBJECT PREMISES, including, but not limited to, sales receipts, bills for Internet
access, and handwritten notes.

Address books, mailing lists, supplier lists, mailing address labels and any and all
documents and records pertaining to the preparation, purchase and acquisition of names
or lists of names to be used in connection with the purchase, sale, trade or transmission of
any visual depiction of minors engaged in sexually explicit conduct.

Address books, names, lists of names and addresses of individuals believed to be minors.

Diaries, notebooks, notes and other records reflecting personal contact and other
activities with individuals believed to be minors.

Materials and photographs depicting sexual conduct between adults and minors or used in
sexual conduct between adults and minors.

Any and all records, documents, invoices and materials that concern any Internet
accounts used to possess, receive or distribute child pornography.
15. | Computers? or storage media‘ that contain records or information (hereinafter
“COMPUTER”) used as a means to commit violations of 18 U.S.C. §§ 2252 and 2252A.
All information obtained from such computers or storage media will be maintained by the
government for the purpose of authentication and any potential discovery obligations in
any related prosecution. The information shall be reviewed by the government only for
the purpose of identifying and seizing information that constitutes fruits, evidence and
instrumentalities of violations of Title 18, United States Code, Sections 2252 and 2252A,
including:

a. evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profiles, email, email contacts, instant messaging logs,
photographs, and correspondence;

b. evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software, as well as evidence
of the presence or absence of security software designed to detect malicious
software;

c. evidence of the lack of such malicious software;

d. evidence of the attachment to the COMPUTER of other storage devices or similar
containers for electronic evidence;

€. evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the COMPUTER;

f. evidence of the times the COMPUTER was used;

 

3 A computer includes all types of electronic, magnetic, optical, electrochemical, or other
high speed data processing devices performing logical, arithmetic, or storage functions, including
desktop computers, laptops, mobile phones, tablets, servers, and network hardware, such as
wireless routers.

4 A “storage medium” for purpose of the requested warrant is any physical object upon
which computer data can be recorded. Examples include external hard drives, CDs, DVDs and
flash drives.
g. passwords, encryption keys, and other access devices that may be necessary to
access the COMPUTER;

h. documentation and manuals that may be necessary to access the COMPUTER or
to conduct a forensic examination of the COMPUTER;

i. contextual information necessary to understand the evidence described in this
attachment;

16. Records and things evidencing the use of the Internet Protocol address 104.162.123.233,

including:
a. routers, modems, and network equipment used to connect computers to the
Internet;

b. Internet Protocol addresses used by the COMPUTER;

c. records or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “‘favorite”
web pages, search terms that the user entered into any Internet search engine, and
records of user-typed web addresses.

17. During the course of the search, photographs of the searched premises may also be taken
to record the condition thereof and/or the location of items therein, all of which constitute
evidence, fruits, and instrumentalities of violations of Title 18, United States Code,
Sections 2252 and 2252A.
